Citation Nr: 1220378	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  02-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis at L5-S1 with spina bifida occulta.


REPRESENTATION

Appellant represented by:	Richard J. Paul, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a May 2008 decision, the Board denied the Veteran's claim for service connection for spondylolisthesis at L5-S1 with spina bifida occulta as well as service connection for bilateral pes cavus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 order, granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied service connection for spondylolisthesis.  In August 2011, the Board remanded the Veteran's claim to schedule a video conference hearing.  As noted below, the Veteran attended a video conference hearing and, therefore, the Board's remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held on January 6, 2012, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the Veteran's representative submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a total disability rating for individual unemployability (TDIU) is REFERRED to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active service and the evidence does not clearly and unmistakably show that the Veteran's spondylolisthesis existed prior to active service.  

2.  The evidence is at least in relative equipoise regarding whether the Veteran's spondylolisthesis, post lumbar spine fusion is related to active service.   

3.  The Veteran's spina bifida is a congenital defect and the evidence does not show additional disability from a superimposed disorder in service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, spondylolisthesis, post lumbar spine fusion was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  The criteria for service connection for spina bifida occulta have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R.       §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in October 2001, April 2004, December 2004, April 2007, and January 2007.  The Board acknowledges that some of the letters were not sent prior to the initial adjudication of the claim in December 2001.  However, the claim was readjudicated by the December 2007 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, and by affording a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in June 2007.  The Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the treatment records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided an opinion, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A.       § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.              38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran contends that his current low back disability is etiologically related to active service.  

The November 1975 enlistment report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  The accompanying report of medical history shows that the Veteran denied experiencing any recurrent back pain.  

Beginning in November 1977, the Veteran complained of low back pain.  The x-rays taken at that time revealed spina bifida occulta at L-5 and Grade I spondylolisthesis, L5-S1.  

The December 1977 service treatment record shows that the Veteran continued to have lumbosacral pain and was being evaluated by orthopedic surgery.  Both orthopedists concurred that the Veteran required surgery but the patient refused to have it done.  He was referred for a Medical Evaluation Board appointment.

The December 1977 report of medical history shows that the Veteran checked yes as to experiencing recurrent back pain.  In the physician's summary and elaboration of all pertinent data, it was noted that the Veteran had swollen and painful joints in his back, diagnosed as spondylolisthesis of L5-S1 bilateral.  

The January 1978 clinical record reveals that the Veteran was examined for a Medical Board Evaluation.  The Veteran complained of low back pain without any radiation since June 1977 and that this was exacerbated by lifting.  The Veteran was seen at Fort Bragg and it was felt that he had a spondylolisthesis of L5-S1 bilaterally with a Grade I slip and spina bifida occulta.  It was the feeling that his local back pain was due to this spondylolisthesis which was felt to exist prior to his entrance into the service.  The x-rays of the lumbosacral spine showed a spina bifida occulta and spondylolisthesis of L5-S1 with a Grade I slip of L5 on S1.  The final diagnosis was listed as spondylolisthesis, L5-S1 with spina bifida occulta.  It was felt that the Veteran's problem existed prior to service and while the Veteran was somewhat aggravated by the service the physical conditions themselves did not worsen due to his activity in the military.  

The February 1978 findings and recommended disposition of the Keesler USAF Physical Evaluation Board shows that the Veteran was diagnosed with spondylolisthesis, L5-S1 with spina bifida occulta; existed prior to service (EPTS) with service aggravation.  It was noted that the Veteran's present degree was 20 percent less the EPTS factor of 10 percent, which results in a compensable rating of 10 percent.  In a summary statement, the USAF Physical Evaluation Board (PEB) reviewed the record of proceedings of the Keesler USAF and the medical records in the case of the Veteran.  The PEB concurred with the findings except for the recommendation of no service aggravation for the diagnosis of spondylolisthesis.  The PEB believed the unique duties of the Veteran's military occupation contributed to the onset of his back problem.

Following separation from active service, the July 1990 private treatment record noted that the Veteran had a history of problems with his back dating back to 1977.  At that time, he was on a flight line and putting a fuel tank into place under a wing.  He ended up catching a heavy bit of the load with an injury to his low back.  They recommended surgery but he declined.  He did not have another injury until 1987 while in Ashville, North Carolina on a construction job.  His most recent injury was July 17 of this year.  The review of the x-rays revealed a bilateral spondylosis.  There was no evidence of spondylolisthesis or particular disc space narrowing.  The impression was listed as spondylosis, bilateral L5.  The private physician opined that this was obviously a long-standing spondylosis.  Another July 1990 record noted that the Veteran's spondylolisthesis was a pre-existing condition.  A December 1990 private treatment record noted that the Veteran had a myelogram and CT scan which showed a mild bulge at 4-5 central plus the spondylolisthesis.  

The records dated in March 1991 show that the Veteran was diagnosed with spondylolisthesis L5, S1 and herniated nucleus pulposus L4-5.  The examining physician noted that the Veteran's history was significant for a military discharge because of back problems and that he was told of spondylolisthesis and a fusion was suggested.  He apparently opted not to have that done at that time.  Dr. D.R.J. noted that the Veteran would undergo discectomy at L4, L5 with fusion of L4 to the sacrum in March 1991.  

The April 1991 x-ray report showed a stable fusion at the L4, L5, and S1 levels.

The Veteran was afforded a VA examination in September 2001.  The Veteran reported that he injured his L5-S1 in 1977.  He received a medical discharge in 1978.  He reported that he lived with the pain for 12 years and then he herniated a disk in 1990 and then he underwent a fusion with placement of steel rods involving two levels, including the one that was originally injured, i.e. L5-S1.  In 1996, he had a motor vehicle accident and subsequently underwent a two level diskectomy with fusion of the cervical spine.  The impression was listed as status post lumbosacral spinal fusion.  

The Veteran was afforded another VA examination in June 2007.  In 1976, during a period of time during in which he was doing lots of heavy lifting and he developed persistent low back pain treated conservatively.  The claims file was reviewed including an orthopedic consult of June 1978 which described simple low back pain without radiation, paresthesias or weakness and attributed his pain to congenital spina bifida occulta and Grade 1 spondylolisthesis at L5-S1, both of which were considered to be existing prior to military service and non aggravated by service.  After leaving service, he worked in construction as an iron worker.  In 1991, he was attempting some very heavy lifting leading to sudden onset of severe and radiating low back pain.  This led to a three level fusion with hardware late in 1991.  Prior to 1991, he continued to have low back pain but not at the level experienced after the injury in 1991 or with any radicular symptoms.  The impression was listed as congenital spina bifida occulta with a reported lack of symptoms prior to service.  In the examiner's opinion, the condition was not substantially aggravated by military service.  Given the documentation in the record of the 1991 civilian on-the-job injury with subsequent surgery, it was his opinion that the Veteran's current back condition was caused by the 1991 civilian injury rather than by the lifting strain that occurred in service in 1976.  In his opinion, it was less than 50 percent likely that his current condition was caused by the 1976 injury.  His current diagnosis is post multi-level lumbar fusion which again, in his opinion, was greater than 50 percent likely to have been caused by a 1991 civilian injury. 

In a March 2012 vocational evaluation, Dr. A.F.S. stated that he interviewed the Veteran and reviewed his records.  Dr. A.F.S. acknowledged the Veteran's in-service injury while in the U.S. Air Force and the Veteran's post-service back surgery and continuity of symptomatology.  Dr. A.F.S. opined that the Veteran injured his back during his enlistment in the Air Force and his back problems since then are traceable to that injury.

In a March 2012 letter, Dr. D.R.J. explained that he believed, most probably, to a reasonable degree of medical certainty that the Veteran's injury in 1991 was due to an aggravation of his preexisting condition of lumbar spondylolisthesis established in the service.  Further, spondylolisthesis is a bone slippage or spinal instability is a distinct anatomic entity from spina bifida occulta.  The latter is a description of an incomplete formation of bone, but does not necessarily involve spinal instability or bone slippage.  Therefore, spina bifida occulta may occur with or without spondylolisthesis.  Dr. D.R.J. is the same doctor who treated the Veteran in the 1990s.

During the January 6, 2012 video conference hearing, the Veteran testified that when he was assigned to munitions work during active service, he started developing back pain.  He was then assigned to other duties which were supposed to be light, but those duties aggravated the back even more.  The Veteran's representative testified that although the spina bifida occulta is clearly congenital, the Veteran was also diagnosed with spondylolisthesis L5-S1 during active service which is a separate diagnosis and the evidence does not clearly and unmistakably show that the condition preexisted service.  

In this case, the Board must first address the argument that the Veteran's spondylolisthesis L5-S1 preexisted service and was not aggravated by active service.  Here, the November 1975 enlistment report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  Therefore, with respect to the diagnosis of spondylolisthesis L5-S1, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's spondylolisthesis L5-S1 both preexisted service and was not aggravated by active service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board finds that the evidence is insufficient to meet the first requirement.  As noted above, the November 1975 enlistment report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  The November 1977 x-rays revealed spina bifida occulta at L-5 and early Grade 1 spondylolisthesis of L5-S1.  The January 1978 clinical record shows that the Veteran was examined for the purposes of a Medical Board Evaluation.  The final diagnosis was listed as spondylolisthesis, L5 and S1 with spina bifida occulta.  The examiner felt that the Veteran's problem existed prior to service and while the Veteran was somewhat aggravated by the service the physical conditions themselves did not worsen due to his activity in the military.  However, other medical evidence in the claims file, suggests that the Veteran's spondylolisthesis did not preexist service.  In the March 2012 vocational evaluation, Dr. A.F.S. opined that the Veteran injured his back during enlistment in the Air Force and his back problems since then are traceable to that injury.  In addition, the Veteran himself has never attested to experiencing any back problems prior to active service.   

Therefore, the Board finds that the evidence is not sufficient to rebut the presumption of sound condition at entrance to service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's spondylolisthesis preexisted service.  As noted above, clear and unmistakable evidence is an 'onerous' evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Here, the evidence does not clearly and unmistakably show that the Veteran's spondylolisthesis L5-S1 preexisted active service.  Consequently, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the spondylolisthesis L5-S1 did not preexist the Veteran's period of active service.

Thus, the issue becomes whether the Veteran's spondylolisthesis L5-S1 was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  

The current medical evidence of record reveals that the Veteran has a current diagnosis of post lumbar fusion (due to spondylolisthesis).  See 1991 private treatment records.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's spondylolisthesis, post lumbar fusion was incurred in active service.  As noted above, the service treatment records show that the Veteran complained of low back pain and was diagnosed with spondylolisthesis.  During his video conference hearing, he testified that his military occupational specialty (MOS) of munitions specialist required heavy lifting and that he injured his back.  Since separation from active service, the Veteran continued to experience symptoms of low back pain and was treated for spondylolisthesis.  In 1991, the Veteran underwent a lumbar fusion due to his spondylolisthesis.  The Board recognizes that the Veteran suffered post-service injuries in 1990 and thereafter.  However, it is important to note that the Veteran was assessed with spondylolisthesis beginning in active service.  While the Board acknowledges the negative nexus opinion in this case, the Board finds it necessary to conclude as a matter of law that the Veteran's current disability, diagnosed as spondylolisthesis and status post lumbar spine fusion, is related to the first evidence of spondylolisthesis.  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's spondylolisthesis L5-S1 and post lumbar spine fusion, was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for spondylolisthesis and status post lumbar spine fusion.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303.  

Finally, the Board acknowledges that the Veteran was assessed with congenital spina bifida occulta during active service.  Congenital or developmental defects are not 'diseases or injuries' within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental 'disease' and a congenital 'defect' for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental 'defect,' on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  Spina bifida occulta, a congenital defect, is not a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303; 4.9 (2011).  Such a condition is part of a life-long defect and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  

Again, the Board notes that the November 1975 enlistment report of medical examination shows that the Veteran's spine was clinically evaluated as normal and there was no diagnosis of spina bifida occulta prior to entry into active service.  See 38 U.S.C.A. § 1111.  However, the presumption of soundness does not apply when a condition is a congenital or developmental defect.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).   As noted above, service connection can be warranted when a congenital defect is subject to a superimposed disease or injury which results in additional disability.  The service treatment records show that the Veteran was diagnosed with spondylolisthesis L5-S1 and spina bifida occulta during active service.  Thus, even if the spondylolisthesis L5-S1 was a resultant disability, the Board has already granted service connection for spondylolisthesis L5-S1.  The Board also acknowledges that there is a question of aggravation of the spina bifida occulta.  When the Veteran was evaluated during active service, he was diagnosed with spondylolisthesis L5-S1 with spina bifida occulta.  However, the medical evidence indicates that the spina bifida was an incidental finding.  Specifically, the January 1978 service clinical record attributed the Veteran's back pain to his spondylolisthesis not spina bifida occulta.  Also, the separation examination report only noted spondylolisthesis.  The Board notes that although the Keesler Medical Evaluation Board suggested that the spondylolisthesis with spina bifida occulta was aggravated by service, it did not differentiate between the diagnoses and the separation examination report only noted spondylolisthesis.  Most importantly, the post-service treatment records, which contain extensive treatment for the Veteran's low back problems, do not include any treatment for spina bifida occulta.  In fact, in a March 2012 statement, the Veteran's representative explained that spina bifida occulta is a common condition and that the "most frequently seen form is considered harmless and is simply a variant of normal vertebral (bone) anatomy" and that no treating physician after service has attributed the Veteran's back pain to spina bifida occulta.  Therefore, service connection is not warranted for congenital spina bifida occulta.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the issue is denied.


ORDER

Service connection for spondylolisthesis L5-S1 and post lumbar spine fusion is granted.

Service connection for spina bifida occulta is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


